Title: To Benjamin Franklin from John Rainey, 15 June 1780
From: Rainey, John
To: Franklin, Benjamin


Sir
Amsterdam June 15th. 1780
I had the Honour to write your Excly. the 12th. Inst, but by Mistake did not mention to whose care to Direct to, If your Excely. is so good as to favr. me with an Ansr. please to Direct to the Care of Messrs. John de Nefville & Son— Since Writing my Last there is no Mail Arrived from England, which Alarms people here, as the Wind has been fair this 3 days, There is Some letters comes by fishing Boats, wh. says the Guards has fired on the People, & many kil’d,— it is thought affairs is in great Confusion in London, there is a Ship Arrived from St. Eustatia left it the 26th. Aprl. it is reported She brings Account of the French, and English, Fleets, having another Battle, and that the English was Defeated, I have not yet been able to find out any person has a Letter,—
I am with respect Your Excelys. Most Obedt. Servt.
John Rainey
His Excly. Benjn. Franklin Esqr
  
Addressed: To / His Excely. Benjn: Franklin Esqr. / at Passey near / Paris
Notation: Rainey John, Amsterdam June 15. 1780.
